90 N.Y.2d 974 (1997)
688 N.E.2d 1034
665 N.Y.S.2d 952
The People of the State of New York, Respondent,
v.
Allen Womack, Appellant.
Court of Appeals of the State of New York.
Argued September 18, 1997
Decided October 21, 1997.
Lawrence T. Hausman, New York City, and Daniel Greenberg for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Morrie I. Kleinbart and Norman Barclay of counsel), for respondent.
Concur: Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
Order affirmed for reasons stated in the memorandum at the Appellate Division (229 AD2d 304), noting additionally that the defendant's appellate delay contention is not a matter properly presented to this Court (see, CPL 470.15 [1]; 470.35 [2] [a]).